DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6 states “… the hollowed-out portion comprise of gripping devices…” This appears to be incorrect phrasing. The Examiner believes the claim is intended to state something along the lines of “…the hollowed-out portion [[comprise of]] comprises gripping devices…”.  Appropriate correction is required.
Claim 8 states “… the suction device comprises of a suction release device…” This appears to be incorrect phrasing. The Examiner believes the claim is intended to state something along the lines of “…the suction device further comprises [[of]] a suction release device…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the body of the article" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “a body of the article”. Appropriate correction is required.
Claim 1 recites the limitation "the top edge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, the claim is being interpreted as stating “a top edge”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff et al. (US 2008/0011925) (hereinafter Ruff).
Regarding Claim 1

	Ruff teaches a holder device (below – Fig. 4A and 4B), comprising: a suction device (47), configured to create a vacuum on a fixed surface, resulting in being affixed to the fixed 
[AltContent: textbox (Base member)][AltContent: arrow]
    PNG
    media_image1.png
    327
    437
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    289
    452
    media_image2.png
    Greyscale


Regarding Claim 2

	Ruff teaches the suction device (47) is configured to be flush with the outer periphery of the base member (above) (when placed on a fixed surface).

Regarding Claim 3

	Ruff teaches the base member (above) is planar and configured to be adapted to be placed on a flat fixed surface.

Regarding Claim 4

	Ruff teaches the hollowed-out portion (49) is a cylindrical shape, as can be seen in the Figures, above.

Regarding Claim 5

	Ruff teaches the hollowed-out portion (49) comprises of walls configured to contact all sides of an article.

Regarding Claim 6

	Ruff teaches the hollowed-out portion (49) comprises gripping devices (i.e. wall material, like Neoprene) on one or more outer periphery walls, preventing slippage from a user's hand.

Regarding Claim 7

	Ruff teaches the article can be a cup or bottle (Paragraph [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff as applied to claim 1 above, and further in view of Sonnabend (US 6571976).
Regarding Claims 8 and 9

	Ruff teaches all the limitations of claim 1 as shown above.  Ruff teaches the suction device can be released by gently prying the edge of the suction member up (Paragraph [0029]). However, Ruff does not teach the suction device comprises of a suction release device, configured to release the vacuum created with the fixed surface.  
	Sonnabend teaches a holder device (below – Fig. 6, 2, and 7), comprising: a suction device (3), configured to create a vacuum on a fixed surface (2), resulting in being affixed to the fixed surface; a base member (4) configured to provide leveling support to an article (C), wherein the base member is configured to retain a base portion of the article; a hollowed-out portion (7) centrally positioned on the base member, and extending in an upward direction, wherein the hollowed out portion is configured to retain a body of the article; and a grip (i.e. wall material– 2) positioned within the inner periphery of the hollowed-out portion, configured to prevent the article from inadvertent slipping (Col. 4, Ln. 37-51; and Col. 5, Ln. 1-15). Sonnabend further teaches the suction device (3) further comprises a suction release device (8), wherein the suction release device is a tab, configured to release the vacuum/suction created with the fixed surface (Col. 5, Ln. 16-21).

    PNG
    media_image3.png
    384
    410
    media_image3.png
    Greyscale
 	
    PNG
    media_image4.png
    329
    417
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    359
    597
    media_image5.png
    Greyscale

Ruff and Sonnabend are analogous inventions in the field of suctioned container holding devices.  It would have been obvious to one skilled in the art at the time of filing to modify the device of Ruff with the teachings of the suction release device of Sonnabend in order to make it easier to pry the suction device off the fixed surface (Col. 5, Ln. 19-21).

Regarding Claim 10

	Ruff teaches all the limitations of claim 1 as shown above.  Ruff does not teach a peep hole is provided in the hollowed-out portion, configured to allow a user to see the amount of substance within the article.  
	Sonnabend teaches a holder device (Fig. 6, 2, and 7), comprising: a suction device (3), configured to create a vacuum on a fixed surface (2), resulting in being affixed to the fixed surface; a base member (4) configured to provide leveling support to an article (C), wherein the base member is configured to retain a base portion of the article; a hollowed-out portion (7) centrally positioned on the base member, and extending in an upward direction, wherein the hollowed out portion is configured to retain a body of the article; and a grip (i.e. wall material– 2) positioned within the inner periphery of the hollowed-out portion, configured to prevent the article from inadvertent slipping (Col. 4, Ln. 37-51; and Col. 5, Ln. 1-15). Sonnabend further 

    PNG
    media_image6.png
    506
    695
    media_image6.png
    Greyscale


Ruff and Sonnabend are analogous inventions in the field of suctioned container holding devices.  It would have been obvious to one skilled in the art at the time of filing to modify the device of Ruff with the teachings of the peep hole of Sonnabend in order to allow the container to be easily removed from the device once the container has been lifted past the peep hole (Col. 5, Ln. 49-61).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733